 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT GARCIA,                                     No. 2:15-CV-1869-JAM-DMC-P
12                         Plaintiff,
13            v.                                         ORDER
14    N. RIAZ,
15                         Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s notice (Doc. 26). According to plaintiff,

19   while he served his opposition to defendant’s motion for summary judgment on defendant, he

20   inadvertently filed his opposition in the wrong court. Plaintiff’s notice is construed as a motion

21   for an extension of time to file his opposition in this court. So construed and good cause

22   appearing therefor, the request is granted. Plaintiff may file his opposition within 30 days of the

23   date of this order.

24                   IT IS SO ORDERED.

25

26   Dated: January 9, 2019
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
